Citation Nr: AXXXXXXXX
Decision Date: 09/29/21	Archive Date: 09/29/21

DOCKET NO. 190805-24440
DATE: September 29, 2021

ORDER

A rating of 60 percent for left knee, status post total knee replacement, is granted.

FINDING OF FACT

The Veteran's left knee, status post total knee replacement, has been manifested by chronic residuals consisting of severe painful motion or weakness.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left knee, status post total knee replacement, have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5055.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1968 to March 1977 and from March 1981 to August 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal of an October 2019 rating decision that continued a 30 percent rating for the Veteran's service-connected left knee, status post total knee replacement.

In an August 2019 VA Form 10182, Decision Review Request: Board Appeal (NOD), the Veteran elected the option for a Hearing with a Veterans Law Judge. This option allows the Veteran to have a Board hearing and the opportunity to submit additional evidence in support of his appeal within 90 days after the Board hearing.

A hearing was held with the undersigned in June 2021, and a transcript of the proceedings is associated with the Veteran's claim file.

The matter has now returned to the Board for further adjudication.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31 (1999).

Entitlement to a rating in excess of 30 percent for left knee, status post total knee replacement.

The Veteran underwent a total knee replacement on his service-connected left knee in April 2017. As a result, the Veteran was granted a temporary evaluation of 100 percent from April 24, 2017 to June 1, 2018.  After that time period, he was granted an evaluation of 30 percent. 

Diagnostic Code 5055 governs knee replacement.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (extension), or 5262 (tibia and fibula impairment). A 30 percent rating is the minimum rating assigned.

The Veteran underwent a VA examination in January 2018. He reported current symptoms of a swollen, painful, and stiff left knee. Upon examination, the examiner noted the Veteran had abnormal range of motion due to complications from the total knee replacement. Flexion was measured to 40 degrees; extension to 0 degrees. Pain was noted on exam and caused functional loss. The examiner noted there was objective evidence of localized tenderness or pain on palpation of the joint, as well as pain with weightbearing. The examiner also noted ankylosis in flexion between 20 and 45 degrees. It was noted the Veteran required constant use of a cane. For VA rating purposes, the examiner did not indicate whether the residuals from the total knee replacement were intermediate degrees of residual weakness, pain, or limitation of motion; or chronic residuals consisting of severe painful motion or weakness. Instead, the examiner checked the box for "other" residuals and noted "knee with almost no ROM" [range of motion].

The Veteran underwent another VA examination in August 2019. The Veteran reported he had a TKR [total knee replacement] of his left knee in April 2017. He stated he had complication of infection and ultimately underwent post-operative therapy for about 6 months. He reported he still has residual pain and reduced ROM [range of motion]. He stated his wound still scabs and "leaks". He is no longer followed by his ortho and he is no longer in therapy. He is limited in prolonged walking and standing; takes NSAIDs for pain and inflammation; and required use of a cane. He states he tries to be active, but his left knee gets stiff and painful. Upon examination, the examiner measured left knee flexion to 50 degrees with pain noted on exam; extension to 0 degrees. There was objective evidence of localized tenderness or pain of the knee. For VA rating purposes, the examiner specifically noted the Veteran had chronic residuals consisting of severe painful motion or weakness.

The Veteran underwent a final VA examination in November 2019. The Veteran reported his left knee pain has worsened. He reported constant throbbing pain, swollen joints, stiffness, soreness, and limited range of motion aggravated by prolonged standing, bending, or walking. He also reported flare-ups described as constant throbbing pain and decreased the range of motion. Upon examination, the examiner measured left knee flexion to 50 degrees; extension to 0 degrees. Pain was noted on exam (for flexion and extension) and causes functional loss. For VA rating purposes, the examiner specifically noted the Veteran had chronic residuals consisting of severe painful motion or weakness.

In a January 2019 lay statement, the Veteran reported the problem he is having with his knee is the skin and ligaments on both sides not stretching or moving. He stated the pain is now with the knee not able to move. He stated he cannot jump or run or have it hit by objects. Cold weather is a factor as well as rain. Control over his leg is limited.

At the Board hearing in June 2021, the Veteran testified that complications after surgery. He stated he had an infection on the knee because when they put the equipment in, it was still left open and there was a big hole on the side of his leg with pus and blood still coming out of it. He stated further that when it started healing, the tendon on the side actually froze the muscle itself and he couldn't move it. He had to do physical therapy. He stated the doctors told him it wouldn't be a good idea for him to operate again, because he didn't have enough skin left on his knee to go ahead and operate on it. He said the doctors told him specifically to leave it alone and stop trying to bend it. He stated right now, when he walks, his left leg swells up. He stated they have him on medication for it, but the medication is very toxic. As for his current symptoms, he stated whenever he walks, his left knee swells up; he can't touch his toes; he can't bend over; he can't get into the car; he can't get on the bus; he can't go to the bathroom properly because he can't bend his leg; and he can't go outside if it's cold because cold weather and rain affects it. He stated, "It hurts. It's very painful." He stated his physician has now recommended that perhaps he get his leg amputated as it'll probably give him a little bit more freedom.  

Upon review of the medical and lay evidence in this case, the Board finds that the evidence of record has clearly shown that the Veteran has had chronic residuals consisting of severe painful motion or weakness in the affected extremity to warrant a higher 60 percent rating under Diagnostic Code 5055. Both the August 2019 and November 2019 VA examiners specifically concluded that upon examination of the Veteran, and review of the Veteran's claim file, the Veteran has chronic residuals consisting of severe painful motion or weakness in his left knee, status post total knee replacement.

In sum, the Board finds that the Veteran is entitled to a rating of 60 percent for his left knee, status post total knee replacement. 

 

M. Mills

Acting Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	T. Jiggetts

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.